Order affirmed, without costs, in the following memorandum: Although political organization leaders ought not exact a promise of party loyalty from candidates for judicial office as a condition of support, and such candidates should not make these promises in exchange for support, no violation of the Election Law or other statutory provision has been shown by petitioner sufficient to invalidate the primary election of which he complains.
Concur: Chief Judge Fuld, and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.